          Case 2:21-cv-00107-APG-NJK Document 21 Filed 09/03/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DIAMOND RESORTS U.S. COLLECTION                         Case No.: 2:21-cv-00107-APG-NJK
   DEVELOPMENT, LLC,
 4                                                        ORDER GRANTING (1) MOTION
        Petitioner                                        FOR DEFAULT JUDGMENT AND
 5                                                          (2) PETITION TO CONFIRM
                                                               ARBITRATION AWARD
   v.
 6
                                                                     [ECF Nos. 1, 20]
   LAWRENCE ERWIN FAISON and
 7 MICHELLE R. FAISON,

 8          Respondents

 9         Plaintiff Diamond Resorts U.S. Collection Development, LLC moves for default

10 judgment on its petition to confirm arbitration award. Default has been entered against

11 defendants Lawrence Erwin Faison and Michelle R. Faison. ECF No. 16. Diamond’s motion

12 satisfies the factors set forth in Eitel v. McCool, 782 F.2d 1470 (9th Cir. 1986). I thus find good

13 cause to grant the motion.

14         I HEREBY ORDER that Diamond’s petition to confirm arbitration award (ECF No. 1)

15 and its motion for default judgment (ECF No. 20) are granted. The clerk of the court is

16 directed to enter judgment in favor of plaintiff Diamond Resorts U.S. Collection Development,

17 LLC and against defendants Lawrence Erwin Faison and Michelle R. Faison in the amount of

18 $122,401.15 (comprised of $105,549.86 damages and $16,851.29 accrued interest).

19         I FURTHER ORDER that post-judgment interest shall accrue on the judgment from the

20 date of entry until paid in full, as authorized under 28 U.S.C. § 1961.

21         DATED this 3rd day of September, 2021.

22

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
